                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


CECIL WILSON, #21984-078                         §
                                                 §
VS.                                              §              CIVIL ACTION NO. 4:16cv834
                                                 §        CRIMINAL ACTION NO. 4:13cr281(29)
UNITED STATES OF AMERICA                         §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is pro se Movant Cecil Wilson’s motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255, asserting violations concerning his Eastern District

of Texas, Sherman Division conviction. After careful consideration and for the reasons stated below,

the Court will deny the motion.

                                         BACKGROUND

       On February 19, 2015, Movant pleaded guilty pursuant to a plea agreement to (1) conspiracy

to possess with the intent to distribute 500 grams or more of methamphetamine or 50 grams or more

of methamphetamine (actual) and (2) possession of a firearm in furtherance of a drug trafficking

crime, in violation of 21 U.S.C. § 846 and 18 U.S.C. § 924(c), respectively. His plea agreement was

entered into the record on March 6, 2015. On August 11, 2015, the Court sentenced Movant to 168

months’ imprisonment for conspiracy and 60 months’ imprisonment for possession of a firearm, to

be served consecutively. On July 7, 2016, the United States Court of Appeals for the Fifth Circuit

dismissed Movant’s appeal pursuant to Anders v. California, 386 U.S. 738 (1967). The Fifth Circuit

held that, after reviewing the record and Movant’s reply brief, it found there were “no non-frivolous

issues” for appellate review. United States v. Wilson, 667 F. App’x 471, 472 (5th Cir. 2016).




                                                 1
       Movant filed the instant § 2255 motion on November 1, 2016. In it, he asserts he is entitled

to relief because the Court erred when it did not provide a minor role adjustment pursuant to

Amendment 794 at sentencing. He also claims that appellate counsel should have argued on direct

appeal that he was entitled to a minor role adjustment in the conspiracy. The Government filed a

response, claiming Movant’s issues are barred from collateral review and are without merit, to which

Movant filed a reply.

            STANDARD FOR FEDERAL HABEAS CORPUS PROCEEDINGS

       As a preliminary matter, it should be noted that a § 2255 motion is “fundamentally different

from a direct appeal.” United States v. Drobny, 955 F.2d 990, 994 (5th Cir. 1992). A movant in

a § 2255 proceeding may not bring a broad-based attack challenging the legality of the conviction.

The range of claims that may be raised in a § 2255 proceeding is narrow. A “distinction must be

drawn between constitutional or jurisdictional errors on the one hand, and mere errors of law on the

other.” United States v. Pierce, 959 F.2d 1297, 1300-1301 (5th Cir. 1992) (citations omitted). A

collateral attack is limited to alleging errors of “constitutional or jurisdictional magnitude.” United

States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991). Conclusory allegations, which are unsupported

and unsupportable by anything else contained in the record, do not raise a constitutional issue in a

habeas proceeding. Ross v. Estelle, 694 F.2d 1008, 1011-12 (5th Cir. 1983). The role of § 2255 has

been defined by the Fifth Circuit as follows:

       Section 2255 provides relief for a petitioner who can establish that either (1) his
       sentence was imposed in violation of the Constitution or laws of the United States, (2)
       the sentencing court was without jurisdiction to impose the sentence, (3) the sentence
       was in excess of the maximum authorized by law, or (4) the sentence is otherwise
       subject to collateral attack.


United States v. Seyfert, 67 F.3d 544, 546 (5th Cir. 1995) (citations omitted). “Section 2255 does not

reach errors of constitutional or jurisdictional magnitude that could have been reached by a direct

                                                  2
appeal.” Id. Similarly, “issues raised and disposed of in a previous appeal from an original judgment

of conviction are not considered in § 2255 motions.” United States v. Kalish, 780 F.2d 506, 508 (5th

Cir. 1986) (citing United States v. Jones, 614 F.2d 80, 82 (5th Cir. 1980)); United States v. Goudeau,

512 F. App’x 390, 393 (5th Cir. 2013).

                                     MOVANT’S GUILTY PLEA

         Movant pleaded guilty pursuant to a written plea agreement. Because Movant raises an issue

that is barred from collateral review pursuant to his guilty plea waiver, the Court first examines

whether Movant knowingly and voluntarily pleaded guilty. The Fifth Circuit upholds the informed

and voluntary waivers of post-conviction relief. United States v. Wilkes, 20 F.3d 651, 653 (5th Cir.

1994).

         In his plea agreement, Movant waived his rights to plead not guilty, to be tried by a jury, to

have his guilt proved beyond a reasonable doubt, to confront and cross-examine witnesses, to call

witnesses in his defense, and to not be compelled to testify against himself. He understood the

charge and the elements of the offenses, as well as the possible sentences he faced. Movant stipulated

that his guilty plea was freely and voluntary given, and not the result of force, threats, or promises,

other than those contained in the written plea agreement. Also included in his plea agreement was

the following waiver provision:

         Except as otherwise provided in this paragraph, the defendant waives the right to
         appeal the conviction, sentence, fine, order of restitution, or order of forfeiture in this
         case on all grounds. The defendant further agrees not to contest the conviction,
         sentence, fine, order of restitution, or order of forfeiture in any post-conviction
         proceeding, including, but not limited to a proceeding under 28 U.S.C. § 2255. The
         defendant, however, reserves the right to appeal any punishment imposed in excess
         of the statutory maximum. The defendant also reserves the right to appeal or seek
         collateral review of a claim of ineffective assistance of counsel.

Cause No. 4:13cr832(29) (Dkt. #832). Movant’s plea agreement also states:



                                                     3
       The defendant has thoroughly reviewed all legal and factual aspects of this case with
       defense counsel and is fully satisfied with defense counsel’s legal representation.
       The defendant has received satisfactory explanations from defense counsel
       concerning each paragraph of this plea agreement, each of the defendant’s rights
       affected thereby, and the alternatives to entering a guilty plea. After conferring with
       counsel, the defendant concedes guilt and has concluded that it is in the defendant’s
       best interest to enter this agreement rather than proceeding to trial.


Id. Movant states, “this plea of guilty is freely and voluntarily made and is not the result of force,

threats, or promises other than those set forth in this agreement.” Id.

       At Movant’s change of plea hearing, he said he understood the charges and the elements of

the offenses and the minimum and maximum sentences he could receive. Movant read the plea

agreement before signing it, and understood its contents. The Court admonished Movant as to his

waiver of rights and the rights he was reserving. Movant confirmed that no one had coerced him or

induced him to plead guilty, and that the facts contained in the Factual Statement were true. At the

conclusion of the hearing, the Court again verified that Movant understood the terms of his

agreement, that the statements contained in his Factual Statement were true and correct, and that the

plea was knowing and voluntary.      Formal declarations in open court carry a strong presumption

of truth. Blackledge v. Allison, 431 U.S. 63, 74 (1977). Accordingly, the plea hearing shows that

Movant’s guilty plea was knowing and voluntary.

       In his Factual Statement, Movant said that he “and one or more persons in some way or

manner made an agreement to . . . knowingly and intentionally possess with the intent to distribute

and dispense at least 500 grams but less than 15 kilograms of a mixture or substance containing a

detectable amount of methamphetamine or at least 500 grams but less than 1.5 kilograms of

methamphetamine (actual).” Criminal Action No. 4:13cr281(29) (Dkt. #834). Movant also said he



                                                  4
“knew the unlawful purpose of the agreement and joined in it with the intent to further it.” Id.

Movant said his role was “to supply co-conspirators with kilogram quantities of methamphetamine

from various sources, which would then be distributed to other co-conspirators and co-defendants

during the term of the conspiracy.” Id. Movant also stated that he “did knowingly possess firearms

. . . in furtherance of the commission of the crime.” Id. The Court concludes that Movant’s plea

was knowing and voluntary after reviewing the plea agreement itself and various other documents

including the transcript from the plea hearing. Accordingly, the plea agreement must be upheld.

Wilkes, 20 F.3d at 653.

       In the instant motion, Movant claims his sentence was improper because he was not given

credit for being a minor participant pursuant to Amendment 794. He does not allege that his

sentence exceeded the statutory maximum – an issue reserved for review in his plea agreement.

Under Movant’s waiver contained in his knowing and voluntary plea agreement, this issue is waived.

Furthermore, it is well settled that a court’s technical application of the sentencing guidelines does

not give rise to a constitutional issue under § 2255. United States v. Segler, 37 F.3d 1131, 1134 (5th

Cir. 2016); States v. Towe, 26 F.3d 614, 616 (5th Cir. 1994) (court’s technical application of the

sentencing guidelines does not constitute a constitutional claim).

                       INEFFECTIVE ASSISTANCE OF COUNSEL

       Movant also asserts he is entitled to relief based on ineffective assistance of appellate

counsel – an issue reserved for collateral review. A convicted defendant’s claim that counsel’s

assistance was so defective as to require reversal of a conviction requires the defendant to show the

performance was deficient and the deficient performance prejudiced the defense so as to deprive the

defendant of a fair trial. Strickland v. Washington, 466 U.S. 668, 687 (1984). “Failure to make the


                                                  5
required showing of either deficient performance or sufficient prejudice defeats the ineffectiveness

claim.” Id. at 700. A movant who seeks to overturn his conviction on the grounds of ineffective

assistance of counsel must prove his entitlement to relief by a preponderance of the evidence. James

v. Cain, 56 F.3d 662, 667 (5th Cir. 1995). The standard requires the reviewing court to give great

deference to counsel’s performance, strongly presuming counsel exercised reasonable professional

judgment. Strickland, 466 U.S. at 690. The right to counsel does not require errorless counsel;

instead, a criminal defendant is entitled to reasonably effective assistance. Boyd v. Estelle, 661 F.2d

388, 389 (5th Cir. 1981).

       A movant “must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S.

at 694. Movant must “affirmatively prove,” not just allege, prejudice. Id. at 693. If he fails to prove

the prejudice component, a court need not address the question of counsel's performance. Id. at 697.

The right to effective assistance of counsel is provided not only at trial, but also extends to direct

appeal, See Sharp v. Puckett, 930 F.2d 450, 453 (5th Cir. 1991),

       To prevail on a claim of ineffective assistance of counsel on appeal, the petitioner must make

a showing that had counsel performed differently, there would have been revealed issues and

arguments of merit on the appeal. Id. In a counseled appeal after conviction, the key is whether the

failure to raise an issue worked to the prejudice of the defendant. Id. This standard has been affirmed

by the Supreme Court. See Smith v. Robbins, 528 U.S. 259, 285 (2000) (holding that the petitioner

must first show that his appellate attorney was objectively unreasonable in failing to find arguable

issues to appeal, and also a reasonable probability that, but for his counsel’s unreasonable failure to


                                                  6
file a merits brief raising these issues, he would have prevailed on his appeal). See also Williams

v. Taylor, 529 U.S. 362 (2000); Briseno v. Cockrell, 274 F.3d 204, 207 (5th Cir. 2001).

       Furthermore, an appellate counsel’s failure to raise certain issues on appeal does not deprive

an appellant of effective assistance of counsel where the petitioner did not show trial errors with

arguable merit. Hooks v. Roberts, 480 F.2d 1196, 1198 (5th Cir. 1973). Appellate counsel is not

required to consult with his client concerning the legal issues to be presented on appeal. Id. at 1197.

An appellate attorney’s duty is to choose among potential issues, using professional judgment as to

their merits – every conceivable issue need not be raised on appeal. Jones v. Barnes, 463 U.S. 745,

749 (1983).

       In this case, Movant’s appellate counsel filed an Anders brief in which appellate counsel

stated he found no meritorious issues to raise on appeal. Wilson, 667 F. App’x at 472. The Fifth

Circuit agreed after reviewing the record and Movant’s reply brief, and it found there were “no non-

frivolous issues” for appellate review. Id. Movant claims that counsel was ineffective for failing

to raise the issue that his sentence should have received the two-level adjustment as a minor

participant pursuant to Amendment 794.

        The record shows that in the original PSR, paragraph 19 stated:

       Adjustment for Role in the Offense: Although the defendant stipulated that he knew
       or it was reasonably forseeable to him from jointly undertaken activity that the
       conspiracy involved at least 5 kilograms but less than 15 kilograms of a mixture or
       substance containing a detectable amount of methamphetamine or at least 500 grams
       but less than 1.5 kilograms of methamphetamine (actual) and that his role in this
       conspiracy was to supply conspirators with kilogram quantities of methamphetamine
       from various souces, the evidence indicates that he was a courier of a single drug
       transaction in a 49 defendant drug conspiracy. There is no evidence that he was
       compensated for his involvement or that he had more than limited knowledge or
       understanding of the scope of the conspiracy. As such, a minor role adjustment is
       applicable. U.S.S.G. § 3B1.2.


                                                  7
Criminal Action No. 4:13cr281(29) (Dkt. #1193, p. 8). As shown, Movant was given a two-level

reduction. The Government objected to the two-level reduction, however, arguing that Movant was

not a minor participant. A revised PSR was issued, which eliminated the two-level reduction, and

Movant’s trial counsel filed objections. Counsel noted the removal of the reduction made a four-

year difference to the sentence in the proposed guideline range, and urged the Court to find that

Movant is less culpable than the other participants and reinstate the two-level reduction.

       The sentencing hearing was continued to August 7, 2015, to allow the parties and the Court

to research whether Movant should receive the two-level adjustment. At sentencing, after hearing

arguments from both parties, the Court noted it had read the relevant caselaw concerning this issue,

and concluded that Movant’s objections to the revised PSR should be overruled. The Court noted

that the applicability of 3B1.2 rests on whether the Defendant’s conduct “was minor in relation to

the conduct for which he was held accountable, not in relation to the whole criminal enterprise as

a whole.” Criminal Action No. 4:13cr281(29) (Dkt. #1514, p. 10). “The conduct is how does your

client’s conduct compare to the average participant in the conspiracy as well.” Id. The Court

considered whether Movant’s role was substantially less culpable or peripheral to the advancement

of the illicit activity. Ultimately, the Court adopted the factual findings, undisputed facts, and

guideline applications contained in the revised PSR. The Court concluded that Movant’s offense

level was 33, with a criminal history category of III, providing for an advisory guideline range of 168

months to 210 months. After considering the factors noted in 18 U.S.C. § 3553(a) and the

sentencing guidelines, the Court sentenced Movant to the bottom of the range – 168 months on the

conspiracy charge, and 60 months on the possession of firearm charge, for a total of 228 months’

imprisonment. Movant did not receive the two-level adjustment for a minor participant.


                                                  8
       On appeal, appellate counsel filed an Anders brief. In response, Movant filed a pleading

objecting to counsel’s withdrawal and raised the issue he now raises: that appellate counsel should

have argued that Movant should have received the two-level adjustment under Amendment 794. The

Fifth Circuit noted Movant’s response to the Anders brief, and concurred with appellate counsel’s

assessment that there were no nonfrivolous issues for appellate review. Criminal Action No.

413cr281(29) (Dkt. #1736).

       Movant fails to show the District Court abused its discretion at sentencing. He also fails to

show that, had appellate counsel raised the issue, he would have prevailed on appeal. Hooks, 480

F.2d at 1198. In fact, the record shows that the Fifth Circuit considered Movant’s complaint that

appellate counsel did not raise that particular issue, and agreed with appellate counsel – “the appeal

presents no nonfrivolous issue for appellate review.” Criminal Action No. 413cr281(29) (Dkt.

#1736). In sum, Movant fails to show counsel’s performance was deficient or that there is a

reasonable probability that, but for counsel’s alleged unprofessional errors, the result of the

proceeding would have been different. Strickland, 466 U.S. at 694.

                                          CONCLUSION

       The Court concludes that Movant’s guilty plea was knowing and voluntary; thus, the guilty

plea agreement must be upheld on federal review. Wilkes, 20 F.3d at 653. Therefore, Movant’s

argument that the Court erred in his sentencing is waived pursuant to the waiver in his plea

agreement. Reserved for review, however, is Movant’s claim that counsel was ineffective. Movant

fails to meet his burden in showing that, but for appellate counsel’s alleged deficient performance,

he would have prevailed on appeal. Smith, 528 U.S. at 285; Strickland, 466 U.S. at 694.




                                                  9
                              CERTIFICATE OF APPEALABILITY

        An appeal may not be taken to the court of appeals from a final order in a proceeding under

§ 2255 “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

2253(c)(1)(B). Although Movant has not yet filed a notice of appeal, it is respectfully recommended

that the court, nonetheless, address whether Movant would be entitled to a certificate of

appealability. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (A district court may sua

sponte rule on a certificate of appealability because “the district court that denies a petitioner relief

is in the best position to determine whether the petitioner has made a substantial showing of a denial

of a constitutional right on the issues before the court. Further briefing and argument on the very

issues the court has just ruled on would be repetitious.”).

        A certificate of appealability may issue only if a movant has made a substantial showing of

the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained the

requirement associated with a “substantial showing of the denial of a constitutional right” in Slack

v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejected a petitioner’s

constitutional claims on the merits, “the petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Id.; Henry v.

Cockrell, 327 F.3d 429, 431 (5th Cir. 2003). “When a district court denies a habeas petition on

procedural grounds without reaching the petitioner’s underlying constitutional claim, a COA should

issue when the petitioner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason would find

it debatable whether the district court was correct in its procedural ruling.” Id.




                                                    10
           In this case, reasonable jurists could not debate the denial of Movant’s § 2255 motion on

    substantive or procedural grounds, nor find that the issues presented are adequate to deserve

    encouragement to proceed. See Miller-El v. Cockrell, 537 U.S. 322, 336-37 (2003) (citing Slack,

    529 U.S. at 484). Accordingly, the Court finds that Movant is not entitled to a certificate of

    appealability.
.
           Therefore, it is ORDERED that Movant’s motion filed pursuant to 28 U.S.C. § 2255 is

    DENIED, and the case is DISMISSED WITH PREJUDICE. A certificate of appealability is

    DENIED. All motions not previously ruled upon are DENIED.

          SIGNED this 6th day of March, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                  11
